Citation Nr: 1137562	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In June 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Posttraumatic stress disorder based on a verified in-service stressor is not shown, and is not shown to be related to a fear of hostile military or terrorist activity.

2.  A psychiatric disorder, to include depression and major depressive disorder, is not shown to have been present in service or manifested for many years thereafter, and no psychiatric disorder is otherwise related to service.

3.  A psychosis was not compensably disabling within one year following the appellant's separation from active duty.


CONCLUSION OF LAW

A psychiatric disorder, to include posttraumatic stress disorder, depression, and major depressive disorder, was not incurred in or aggravated by active service; and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in March 2005 and September 2006 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In the September 2006 letter, VA also informed the Veteran of how disability evaluations and effective dates are assigned, and the claim was readjudicated in February 2007 in a new rating decision.

In September 2011 the representative noted that VA cannot deny a claim for posttraumatic stress disorder based on personal assault without first telling the claimant that evidence other than that found in service records can be submitted and allowing the claimant the opportunity to submit such records.  In the October 2007 statement of the case, the RO provided the Veteran with the provisions of 38 C.F.R. § 3.304(f)(3), which specifically informed the Veteran of the other ways he could corroborate the in-service sexual assault.  See page 8.  Thus, any implication that VA did not provide the Veteran the information required under 38 C.F.R. § 3.304 is incorrect.  

VA has fulfilled its duty to assist the claimant, including obtaining VA treatment records and providing the Veteran with a VA examination.  VA attempted to assist the Veteran in corroborating the in-service stressor.  The Veteran has alleged that he was sexually assaulted by two men during basic training.  VA obtained the Veteran's entire personnel file.  The service treatment records were already in the claims file at the time the Veteran filed the claim for a psychiatric disorder.  In the June 2010 remand, the Board instructed the agency of original jurisdiction to obtain additional VA treatment records.  The Board also requested the Veteran to submit additional details regarding his in-service stressors, and to write to the U.S. Army and Joint Services Records Research Center and attempt to verify the claimed stressor involving the alleged sexual assault.  In October 2010, the agency of original jurisdiction wrote to the Department of the Army and the U.S. Army Crime Records to see if they had any records pertaining to the two individuals who purportedly assaulted the Veteran.  

That same month, the Department of the Army informed the agency of original jurisdiction that it had no records pertaining to the two individuals with respect to a bad-conduct discharge.  It noted that other records not involving personnel who were court-martialed but did not receive a punitive discharge were transferred to "a Federal records center and destroyed after ten years."  Individual evidence of a court martial conviction were maintained in the service member's Military Personnel Records Jacket.

In November 2010, the agency of original jurisdiction sought to obtain that evidence from the National Personnel Records Center, which responded in February 2011 that no such records existed.  VA properly completed a memorandum making a formal finding that records verifying the Veteran's in-service stressor did not exist.  The Veteran was informed of this in the July 2011 supplemental statement of the case.  He has not provided any additional information to assist VA in attempting to verify any claimed stressor.

The Board finds that its June 2010 remand instructions have been completed substantially.  In this regard, the June 2010 remand noted that the Veteran alleged that he "witnessed four soldiers attack a woman in a sergeant's quarters while stationed in Indiana."  The Board noted that no development had been attempted regarding this assertion and thus further development was in order.  In a June 2010 letter, the agency of original jurisdiction asked the Veteran for as specific information as he could provide on his in-service stressors.  The Veteran provided no specific information about that stressor.  Thus, there is no additional duty on the part of VA to attempt to verify that stressor.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted multiple statements throughout the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

The Veteran claims he has developed a psychiatric disorder as a result of a sexual assault that occurred during basic training.  He states that two men grabbed him when he was in the latrine and one of them held him down while the other man tore off his underwear and penetrated him.  The Veteran states that they beat him up and he was physically injured beyond the rape, and that he never reported the rape but people could see he had been beaten up.  He alleges that he told two people about the fight, but not about the rape.  The Veteran argues he complained about his knee so that he could be transferred to a different military occupational specialty to get away from the guys from his basic unit and anything that reminded him of the attack.  He points out that he was transferred to four, different occupational specialties, which is evidence that he was attempting to get away from his attackers.  He states that all the while, he was trying to get himself discharged from service because of the attack.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).  This liberalized regulation does not apply in this case, however, since the appellant is not claiming a stressor based on fear of hostile military or terrorist activity. 

In non-combat cases of posttraumatic stress disorder involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, and major depressive disorder.  The reasons follow.

As to the claim of entitlement to service connection for a  posttraumatic stress disorder, as stated above, the Veteran claims he was attacked by two men and raped by one of them.  He states that they beat him up and that his "physical injuries were evident."  See June 2005 VA examination report.  VA attempted to verify the Veteran's stressor, although the appellant has stated he did not report the incident.  Regardless, VA attempted to see if the accused men had committed any other crimes during service that showed up in their service personnel records.  Nothing was found.  

The implication by the Veteran is that the in-service attack was so devastating that he attempted to be transferred to different occupational specialties because he wanted to get away from the men who allegedly attacked him.  He has also stated he was trying to get out of the service to because of alleged rape.  However, there is nothing in any service treatment record that would indicate that the alleged in-service stressor occurred.  For example, the Veteran claims the attack took place in August 1969.  There are service treatment records dated from around that time.  The Veteran complained of knee pain and only knee pain.  At service separation, Veteran specifically denied ever having or having then frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  The Veteran reported a positive history of swollen or painful joints and bone, joint, or other deformity, but those complaints were attributed to Osgood-Schlatter's disease.  That fact is consistent with the service treatment records and the Veteran's November 1970 claim for compensation benefits when he sought entitlement to compensation for a knee disorder only.  

The Veteran sought treatment in August 1969 for knee pain only.  He did not seek treatment for injuries sustained other than the rape, and the Veteran has claimed he was beaten up.  If the Veteran had been beaten up badly during service and was traumatized by the alleged incident, it would seem logical that he would have reported some sort of symptoms at service discharge, particularly when he has stated that he was trying to get out of service because of the assault.  Such a report would indicate that the Veteran actually was experiencing symptoms while in-service.  Yet, when he had an opportunity to report symptoms, he specifically denied them.  This damages the Veteran's credibility, and consequently the Board finds that the alleged in-service stressor is not credible.

While service personnel records show the Veteran's military occupational specialty changed several times; however, they show that he was changed to a different specialty because of his left knee pain.  The service personnel records do not show a change in the Veteran's behavior.  Thus, the service personnel records do not substantiate the Veteran's alleged in-service stressor.  The Veteran has not submitted any other evidence to corroborate the stressor.  

In reviewing the evidence as a whole, the Board finds as fact that the Veteran has not established a credible, in-service stressor.  Thus, the Veteran cannot meet the criteria for service connection for posttraumatic stress disorder.  Accordingly, entitlement to service connection for posttraumatic stress disorder is not warranted.  

Turning to the question of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder, there is no evidence that the appellant suffered from a psychosis that was compensably disabling within a year of his separation from active duty in November 1970.  A January 2005 statement from a VA social worker shows he diagnosed the Veteran with depression and posttraumatic stress disorder.  The June 2005 VA examination report shows the examiner diagnosed major depressive disorder.  Again, as reported above, when the Veteran was being discharged from service, he denied all psychiatric symptoms.  The first time there is documented evidence of psychiatric symptoms is in 2004-which is more than 30 years after service discharge.  This 34 year gap is evidence against the claim.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The Veteran filed a claim for compensation benefits at service discharge and did not include a claim for a psychiatric disorder.  The Veteran reported to a VA social worker that the trauma from service continued to haunt him in nightmares and intrusive memories; however, yet the appellant first sought a claim for a psychiatric disorder in 2004.  The Veteran did not include a claim for compensation benefits for a psychiatric disorder or psychiatric symptoms when he filed his original claim in November 1970.  Additionally, when the Veteran filed a new claim for compensation benefits in January 2003, he did not include a claim for a psychiatric disorder.  His silence in 1970, which was contemporaneously with service discharge, and again in 2003, when otherwise providing information having the purpose of advancing a claim, constitutes negative evidence, which weighs against a finding that a psychiatric disorder had its onset in service.  This damages the Veteran's allegation of chronic psychiatric symptoms.  The Board finds that there is a lack of credible evidence of any continuity of psychiatric symptomatology since separation from service.   

The Board has already determined that the in-service stressor alleged by the Veteran is not credible.  This is the only in-service incident that has been the basis for the diagnosis of major depressive disorder and depression.   Because the Board does not find that the in-service incident is credible, the diagnosis of major depressive disorder cannot be related to service.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

The only evidence supporting the claim that a psychiatric disorder is due to service are the statements from the Veteran.  A psychiatric disorder is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as specific psychiatric symptomatology, he is not competent to offer a medical opinion linking a diagnosed psychiatric disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  More importantly, because the Veteran's alleged in-service stressor is not credible, the Board finds his statements of chronic psychiatric symptoms since the alleged incident to be not credible as well.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and major depressive disorder, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


